UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-171636 INSPIRED BUILDERS, INC. (Exact name of registrant as specified in its charter) Nevada 27-1989147 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 233 Wilshire Boulevard, Suite 830 Santa Monica, California (Address of principal executive offices) (Zip Code) (310) 526-8400 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Nox As of May 10, 2013, there were 11,025,000 shares of Common Stock, par value $0.001 per share, outstanding. EXPLANATORY PARAGRAPH Inspired Builders, Inc. (the “Company”) is filing this Amendment No. 1 to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2013 primarily to revise the previous accounting treatment of the agreement entered into with a related party to purchase a parcel of undeveloped land in Duval County Florida.The purchase price for the Duval property was $1,350,000, payable by the Company’s delivery of a 3% $750,000 mortgage due on June 15, 2014.The $600,000 balance of the purchase price was paid by the issuance to the sellerof 100,000 shares ofthe Company’s common stock, $0.001 par value per share, which was valued by the parties at $6.00 per share. The Company subsequently determined that the carrying value of the real property should have been at historical cost, due to the related party nature of the transaction, which was below the $1,350,000 value that was attributed to it in the purchase agreement. As a result, the accounting for the real property has been revised to reflect the asset at historical cost and the excess purchase price as a contribution of capital in the condensed Statement of Stockholders Deficit. The Company has concluded that the effect of these errors will be to decrease the value of the real property and the total assets of the Company as of June 30, 2013. The adjustment affects the condensed balance sheet as of June 30, 2013 and has no effect on the Company’s net loss or cash flows. As a result of these restatements to our financial statements for the three and six months ended June 30, 2013, we are filing this Amendment No. 1 to our Form 10-Q for the period ending June 30, 2013 to reflect the changes to our financial statements necessitated by these restatements. Additional information on the effect of the correction in our financial statements as a result of this restatement are contained in Note 4- Restatement appearing elsewhere in this report. The items in this Form 10-Q/A (Amendment No. 1), which are amended and restated as a result of the foregoing are: Part I. Financial Information Item 1. Financial Statement Condensed Balance Sheet and Condensed Statement of Cashflows . Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, and Item 4. Controls and Procedures This form 10-Q/A also contains currently dated certifications as Exhibits 31.1, 31.2, 32.1 and 32.2. The remaining Items in this Form 10-Q/A (Amendment No. 1) consist of all other Items originally contained in our Form 10-Q for the period ended June 30, 2013. This filing supersedes in its entirety our original Form 10-Q for the period ended June 30, 2013. Page PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements: 1 Condensed Balance Sheets 1 Condensed Statements of Operations - Unaudited 2 Condensed Statements of Cash Flows - Unaudited 3 Notes to Condensed Unaudited Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 13 Item 1A. Risk Factors. 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. Mine Safety Disclosures. 13 Item 5. Other Information. 13 Item 6. Exhibits. 13 SIGNATURES 14 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. INSPIRED BUILDER, INC. CONDENSED BALANCE SHEETS June 30, September 30, (Unaudited) As Restated Note 4 ASSETS ASSETS Current Assets: Cash $ 85 $ - Prepaid expenses - Total current assets 85 Real estate - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY / (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ Due to related party - Mortgage payable - Notes payable - related party Total current liabilities Due to related party - Total Liabilities Commitments and contingencies Stockholders' equity / (deficit): Preferred Stock, $0.001 par value, 5,000,000 shares authorized,none issued and outstanding - - Common stock, $0.001 par value, 50,000,000 shares authorized,11,125,000 and 11,025,000 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders’ equity / (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY /(DEFICIT) $ $ See accompanying notes to condensed unaudited financial statements 1 INSPIRED BUILDERS, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Nine Months Ended June 30, Construction revenue $ - $ - $ - $ - Cost of materials and labor - Gross margin - OPERATING EXPENSES General and administrative Total operating expenses LOSS BEFORE PROVISION FOR INCOME TAXES ) Other expenses Interest expense Net Loss before provision for income taxes ) Provision for income taxes - NET LOSS $ Net loss per share - basic and diluted $ Weighted average number of shares outstanding during the period - basic and diluted See accompanying notes to condensed unaudited financial statements 2 INSPIRED BUILDERS, INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended June 30, As Restated Note 4 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Increase in prepaid expenses ) Increase in accounts payable and accrued interest ) Net Cash Used In Operating Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - Repayments from notes payable - ) Advances - related party - Proceeds from notes payable - related party Net Cash Provided By Financing Activities NET INCREASE IN CASH 85 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 85 $ Supplemental disclosure of non cash investing & financing activities: Cash paid for income taxes $ - $ - Cash paid for interest expense $ - $ - On June 24, 2013 the Company authorized the issuance of 100,000 shares of common stock and a note payable of $750,000 as consideration for the purchase of real estate from a related party. The real estate was recorded at its historical cost and the difference between the historical cost and the consideration paid was treated as a return of capital of $442,496. See accompanying notes to condensed unaudited financial statements 3 Inspired Builders, Inc. Notes to Condensed Unaudited Financial Statements For the Three and Nine Months Ended June 30, 2013 1.Basis of Presentation The accompanyingunaudited condensed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the nine months ended June 30, 2013 are not necessarily indicative of results that may be expected for the year ending September30, 2013. The condensed financial statements are presented on the accrual basis. The Company operates as a real estate investment trust (“REIT”) for federal income tax purposes. The Company elected to be taxed as a real estate investment trust (REIT) under the Internal Revenue Code of 1986, as amended (the Code). The Company believes it has qualified for taxation as a REIT and, as such, the Company generally will not be subject to U.S. federal income tax on taxable income that is distributed to shareholders. If the Company fails to qualify as a REIT in any taxable year, the Company will be subject to U.S. federal income tax on its taxable income at regular corporate tax rates. 2.Nature of Operations Inspired Builders, Inc. (the “Company”) was incorporated in the State of Nevada in February 2010. The Company is a construction company that specializes in residential home repair and home improvements. The Company contracts with homeowners to build custom home improvements, including shelving for closets, bathroom remodeling, upgrading home entertainment centers and replacing flooring.In May 2013, the Company’s board of directors determined that conversion of the Company’s corporate status to that of a real estate investment trust (a “REIT”) would best support the company’s strategic direction.Accordingly, the board has passed and adopted a resolution for the Company to be treated as a REIT and will designate its tax status on Form 1120 to be filed with the IRS for the tax year 2013. In connection with the Change of Control that occurred on January 13, 2012, our principal offices are located in Santa Monica, California. 3. Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Such estimates and assumptions impact, among others, the following; estimates of the probability and potential magnitude of contingent liabilities and the valuation allowance for deferred tax assets due to continuing operating losses. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, the actual results could differ significantly from our estimates. Cash The Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents.There were no cash equivalents at June 30, 2013 and September 30, 2012. The Company minimizes its credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The balance at times may exceed federally insured limits. Fair Value of Financial Instruments For purpose of this disclosure, the fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced sale or liquidation. The carrying amounts of cash, notes payable, mortgage payable,accounts payable, due to related party and accrued expenses reported in the balance sheets are estimated by management to approximate fair value at June 30, 2013 and September 30, 2012. 4 Revenue Recognition The Company records revenue for services rendered when all of the following have occurred: (1) persuasive evidence of an arrangement exists, (2) the product/service is delivered, (3) the sales price to the customer is fixed or determinable, and (4) collectability of the related customer receivable is reasonably assured. Income Taxes The Company accounts for income taxes in accordance with generally accepted accounting principles which requires an asset and liability approach to financial accounting and reporting for income taxes.Deferred income tax assets and liabilities are computed annually for differences between financial statement and income tax bases of assets and liabilities that will result in taxable income or deductible expenses in the future based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established when necessary to reduce deferred tax assets and liabilities to the amount expected to be realized.Income tax expense is the tax payable or refundable for the period adjusted for the change during the period in deferred tax assets and liabilities. The Company follows the accounting requirements associated with uncertainty in income taxes using the provisions of Financial Accounting Standards Board (FASB) ASC 740, Income Taxes. Using that guidance, tax positions initially need to be recognized in the financial statements when it is more likely than not the positions will be sustained upon examination by the tax authorities.It also provides guidance for derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.As of June 30, 2013 and September 30, 2012, the Company has no uncertain tax positions that qualify for either recognition or disclosure in the financial statements.All tax returns from fiscal years 2008 to 2011 are subject to IRS audit. In May 2013 The Company’s board of directors determined that conversion of the Company’s corporate status to that of a real estate investment trust (a “REIT”) would best support the company’s strategic direction.Accordingly, the board has passed and adopted a resolution for the Company to be treated as a REIT and will designate its tax status on Form 1120 to be filed with the IRS for the tax year 2013. Earnings per share In accordance with accounting guidance now codified as FASB ASC Topic 260, “Earnings per Share,” basic earnings (loss) per share is computed by dividing net income (loss) by weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. The Company did not have any potential common stock equivalents at June 30, 2013 and 2012. Recent accounting pronouncements In May2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” (“ASU 2011-04”). This standard results in a common requirement between the FASB and the International Accounting Standards Board for measuring fair value and disclosing information about fair value measurements. ASU 2011-04 is effective for fiscal years and interim periods beginning after December15, 2011. The adoption of this accounting pronouncement did not have any effect on our financial position and results of operations. All other new accounting pronouncements issued but not yet effective or adopted have been deemed not to be relevant to us, hence are not expected to have any impact once adopted. NOTE 4 – RESTATEMENT On June 24, 2013 the Company entered into an agreement with a related party to purchase a parcel of undeveloped land in Duval County Florida.The purchase price for the Duval property was $1,350,000, payable by the Company’s delivery of it’s 3% $750,000 mortgage due on June 15, 2014.The $600,000 balance of the purchase price was paid by the issuance to the sellerof 100,000 shares ofthe Company’s common stock, $0.001 par value per share, which was valued by the parties at $6.00 per share. The Company subsequently determined that the carrying value of the real property should have been at historical cost, due to the related party nature of the transaction, which was below the $1,350,000 value that was attributed to it in the purchase agreements. As a result, the accounting for the real property has been revised to reflect the asset at historical cost and the excess purchase price as a return of capital in the Statement of Stockholders Deficit. The Company concluded that the effect of these errors will be to decrease the value of the Real Property and the total assets of the Company as of June 30, 2013. The adjustment only affects the balance sheet as of June 30, 2013 and has no effect on net loss or cash flows. 5 June 30, 2013 Changes to Condensed Balance Sheet As Previously Reported Adjustment As Restated Real estate - Asset $ $ ) $ Additional Paid In Capital $ ) $ $ 5. Going Concern As reflected in the accompanying condensed unaudited financial statements, the Company has a net loss of $101,934 and net cash used in operations of $32,400 for the nine months ended June 30, 2013. In addition, the Company has not had construction revenues since May 2011 and the only prospect for positive cash flow is through the issuance of common stock or debt. The ability of the Company to continue it’s operations is dependent on Management's plans, which include the raising of capital through debt and/or equity markets with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations are sufficient to fund working capital requirements.There is no plan or knowledge of any tangible financing source or discussions with any investors to raise additional capital. If the Company does not begin to generate sufficient revenue or raise additional funds through a financing, the Company may need to incur additional liabilities with certain related parties to sustain the Company’s existence. The Company will require additional funding to finance the growth of its future operations as well as to achieve its strategic objectives.The Company believes its current available cash along with anticipated revenues may be insufficient to meet its cash needs for the near future.There can be no assurance that financing will be available in amounts or terms acceptable to the Company, if at all. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. 6. Real Estate On June 24, 2013, the Company entered into an agreement with a related party to purchase a parcel of undeveloped land in Duval County, Florida. The purchase price for the Duval property was $1,350,000, payable by the Company’s delivery of a 3% mortgage due on June 15, 2014. The $600,000 balance of the purchase price was paid by approving the issuance to the seller of 100,000 shares of the Company’s common stock. The $0.001 par value per share was valued by the parties at $6.00 per share, based on the closing price of the stock on the date of the closing. In accordance with SAB 7310.1, transfers of nonmonetary assets for stock or other consideration of the registrant are recorded at the predecessor cost. Accordingly, the Company recorded the value of the real estate acquired at the historical basis of $307,504.Refer to Note 4. 6 7. Mortgage Payable On June 24, 2013 the Company entered into an agreement with a related party to purchase a parcel of undeveloped land in Duval County Florida.The purchase price for the Duval property was $1,350,000, payable by the Company’s delivery of a 3% $750,000 mortgage due on June 15, 2014.The $600,000 balance of the purchase price was paid by the issuance to the sellerof 100,000 shares ofthe Company’s common stock, $0.001 par value per share, which was valued by the parties at $6.00 per share. As of June 30, 2013 the Company recorded accrued interest of $375. 8. Note Payable – Related Party On January 13, 2012 the Company entered into a 12 month unsecured promissory note in the amount of $211,000.Interest shall accrue in arrears on the principal of this Note outstanding from time to time at the rate of ten percent (10.00%) per annum. Interest shall be payable on the last day of each quarter, commencing March 30, 2012, and continuing until the Maturity Date. Should Maker fail to pay the entire Loan and accrued interest by the Maturity Date, Maker agrees that the interest rate shall increase to Twelve percent (12.00%) per annum.On May 10, 2013 the Company and the related party agreed to extend the maturity of the loan for an additional year or until January 13, 2014.On May 22, 2012 the Company borrowed an additional $32,714 from the related party with the same terms. On September 17, 2012 the Company borrowed an additional $22,033 from the related party with the same terms On February 7, 2013 the Company borrowed an additional $28,773 from the related party with the same terms Accrued interest at June 30, 2013 and September 30, 2012 amounted to $37,342 and $16,341, respectively. 9. Stockholders’ Equity On June 24, 2013, the Company issued 100,000 shares of common stock valued at $600,000 ($6.00/share) for the purchase of real estate. 10. Commitments and Contingencies From time to time, the Company may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise that may harm its business. The Company is currently not aware of any such legal proceedings or claims that they believe will have, individually or in the aggregate, a material adverse affect on its business, financial condition or operating results. 11. Concentration of Credit Risk The Company relies heavily on the support of its president and majority shareholder.A withdrawal of this support, for any reason, will have a material adverse affect on the Company’s financial position and its operations. 12.Related Party Transaction On January 13, 2012 the Company entered into a 12 month unsecured promissory note in the amount of $211,000.Interest shall accrue in arrears on the principal of this Note outstanding from time to time at the rate of ten percent (10.00%) per annum. Interest shall be payable on the last day of each quarter, commencing March 30, 2012, and continuing until the Maturity Date. Should Maker fail to pay the entire Loan and accrued interest by the Maturity Date, Maker agrees that the interest rate shall increase to Twelve percent (12.00%) per annum.On May 10, 2013 the Company and the related party agreed to extend the maturity of the loan for an additional year or until January 13, 2014.On May 22, 2012 the Company borrowed an additional $32,714 from the related party with the same terms. On September 17, 2012 the Company borrowed an additional $22,033 from the related party with the same terms On February 7, 2013 the Company borrowed an additional $28,773 from the related party with the same terms Accrued interest at June 30, 2013 and September 30, 2012 amounted to $37,342 and $16,341, respectively. 13. Subsequent Events On August1, 2013 a related party advanced the Company $30,000. 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis summarizes the significant factors affecting our condensed unaudited results of operations, financial condition and liquidity position for the three and nine months ended June 30, 2013. These financial statements should be read in conjunction with the financial statements of the Company for the year ended September 30, 2012 and notes thereto contained in the information filed as part of the Company’s Annual report on Form 10-K and Amendment No. 1 to Form 10-K, which were filed with the Commission on January 15, 2013 and February 14, 2013, respectively. The following discussion and analysis contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Forward-Looking Statements Forward-looking statements in this Quarterly Report on Form 10-Q, including without limitation, statements related to our plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Investors are cautioned that such forward-looking statements involve risks and uncertainties including without limitation the following: (i) our plans, strategies, objectives, expectations and intentions are subject to change at any time at our discretion; (ii) our plans and results of operations will be affected by our ability to manage growth and competition; and (iii) other risks and uncertainties indicated from time to time in our filings with the Securities and Exchange Commission (“SEC”). In some cases, you can identify forward-looking statements by terminology such as ‘‘may,’’ ‘‘will,’’ ‘‘should,’’ ‘‘could,’’ ‘‘expects,’’ ‘‘plans,’’ ‘‘intends,’’ ‘‘anticipates,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘predicts,’’ ‘‘potential,’’ or ‘‘continue’’ or the negative of such terms or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of such statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. We are under no duty to update any of the forward-looking statements after the date of this Report. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Plan of Operations Inspired Builders, Inc., a Nevada Corporation, was established in Boston, Massachusetts in 2010 as a construction company with a focus on residential real estate remodeling and repairs. On January 13, 2012, pursuant to the change of control transaction previously disclosed in the Company’s filing on Form 10-K dated as of January 13, 2012, we relocated to Santa Monica, California. Prior to the change of control transaction, our real estate activities were limited to the residential segment of the market. Going forward, our activities are expected to focus mostly on hospitality and commercial real estate, with continuing select activity in the residential segment. Our focus will be to acquire, remodel, develop and manage real estate properties and related activities, including making and managing loans secured by real estate. Any such efforts will require substantial financial and management resources, which the Company does not currently possess. Therefore, while we will seek to acquire these resources as a part of our business plans, there can be no assurance of our success, and therefore, in our ability to enter the real estate or any other market. 8 Our long-term strategy targets upper-upscale and upscale full-service and select service hotels in primary, secondary and resort markets throughout the United States. In our commercial real estate segment, we intend to acquire, own, remodel, and develop properties that are leased primarily to retail tenants under long-term net leases and primarily held for investment. In certain cases we anticipate future investments in real estate in the form of mortgages, structured finance investments or other loans, which may be secured by real estate, a borrower’s pledge of ownership interests in the entity that owns the real estate or other assets. These investments may be subordinated to senior loans encumbering the underlying real estate or assets. Subordinated positions are generally subject to a higher risk of nonpayment of principal and interest than the more senior loans. As other opportunities arise, we may also seek to expand the our real estate activities to include other types of real estate-related investments, such as: ● equity investments in real properties that are not long-term net leased to a single-tenant and may include partially leased properties, multi-tenanted properties, vacant or undeveloped properties and properties subject to short-term net leases, among others; ● mortgage loans secured by commercial real properties; ● subordinated interests in first mortgage real estate loans, or B Notes; ● mezzanine loans related to commercial real estate, which are senior to the borrower’s equity position but subordinated to other third-party financing; ● commercial mortgage-backed securities, or CMBS; and ● equity and debt securities (including preferred equity and other higher-yielding structured debt and equity investments) issued by companies that are engaged in real-estate-related businesses, including other REITs. Limited Operating History We have generated no independent financial history and have not previously demonstrated that we will be able to expand our business. Our business is subject to risks inherent in growing an enterprise, including limited capital and management resources and the risks inherent in making and managing real estate and related investments, among other business risks. Ourboard of directors has determined that the Company will elect to be treated as a real estate investment trust, or REIT. We believe a REIT status has many attractive attributes for our shareholders, including no corporate level federal income tax, annual distribution of at least 90% of its otherwise taxable income, and easier reporting to shareholders (Form 1099 versus Schedule K-1). We also believe that publicly traded REITs offer other distinct advantages for investors: portfolio diversification, dividend income, public liquidity, long-term performance and transparency. Upon the completion of the conversion to a REIT, we intend to engage the services of Camden Capital Partners as our external manager. Camden has substantial real estate investment experience and we believe our shareholders may benefit from their expertise, greater resources, and personnel. We also believe that an external manager service agreement has specific obligations including outlining strict performance criteria, where our board may be better placed overseeing the manager’s performance. We have not finalized the terms of the external manager agreement with Camden, and there is no assurance that we will, or, if we do, if the final terms will be beneficial to us. In 2011 we were forced to limit our operations due to financial constraints of our sole officer and director at that time, Brendan Powderly. Mr. Powderly ceased operating this Company on a full-time basis but continued to operate the business on a part-time basis for a period. On January 13, 2012, we entered into a Securities Purchase Agreement that resulted in a change of control and a new management team assuming responsibilities for the Company. 9 Results of Operations for the Third Quarter and First Nine Months of Fiscal Years 2013 and 2012 The following table presents the statement of operations for the three month periods and nine month periods ended June 30, 2013 and June 30, 2012. The discussion following the table is based on these results. For the Three Months Ended June 30, For the Nine Months Ended June 30, Construction revenue $ - $ - $ - $ - Cost of materials and labor - Gross margin - OPERATING EXPENSES General and administrative Total operating expenses LOSS BEFORE PROVISION FOR INCOME TAXES ) Other expenses Interest expense Net Loss before provision for income taxes ) ) ) Provision for income taxes - NET LOSS $ $ ) $ ) $ ) Net loss per share - basic and diluted $ - $ ) $ - $ ) Weighted average number of shares outstanding during the period - basic and diluted Construction Revenue We had no construction revenue for both the nine months ended June 30, 2012 and June 30, 2013. The lack of revenue is primarily attributable to the decrease in business and operations resulting from the Company’s sole officer and director withdrawing his full-time attention to the Company’s business and the change of control transaction. Operating Expenses Our total operating expenses decreased from $192,152 for the nine months ended June 30, 2012 to $80,557 for the nine months ended June 30, 2013, a decrease of $111,595 or 58.1%. The decrease in operating expenses is primarily attributable to the decrease in activity and costs associated with professional fees. 10 Net Income (Loss) Net loss decreased to a net loss of $101,934 for the nine months ended June 30, 2013 from a net loss of $202,371 for the nine months ended June 30, 2012, a decreased net loss of $100,437. The decrease in net loss was primarily due to the decreased operating expenses and costs associated with decreased professional fees. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support its current and future operations, satisfy its obligations, and otherwise operate on an ongoing basis. We have been funding our operations through the sale of our common stock. Our net revenues are not sufficient to fund our operating expenses. At June 30, 2013, we had a cash balance of $85. Since inception, we raised $6,500 from the sale of common stock and received proceeds from notes payable – related parties of $294,520 to fund our operating expenses, pay our obligations, and grow our company. We currently have no material commitments for capital expenditures. We may be required to raise additional funds, particularly if we are unable to generate positive cash flow as a result of our operations. We estimate that based on current plans and assumptions, that our available cash will not be sufficient to satisfy our cash requirements under our present operating expectations, without further financing, for up to 12 months. Other than working capital, we presently have no other alternative source of working capital. We may not have sufficient working capital to fund the expansion of our operations and to provide working capital necessary for our ongoing operations and obligations. We will need to raise significant additional capital to fund our operating expenses, pay our obligations, and grow our company. We do not anticipate that we will be profitable in 2013. Therefore our future operations will be dependent on our ability to secure additional financing. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock and a downturn in the U.S. equity and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Furthermore, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. The inability to obtain additional capital will restrict our ability to grow and may reduce our ability to continue to conduct business operations. If we are unable to obtain additional financing, we will likely be required to curtail our marketing and development plans and possibly cease our operations. Over the next twelve months, we plan on sustaining our business and, if our financial resources allow, expanding our marketing efforts in order to be able to implement our business and secure home remodeling jobs. In order to implement our business plan, we do not need additional capital to purchase inventory, supplies or machines. However, we do need capital to be able to advertise effectively and make sure that home owners know that we can provide the services they need. Over the next twelve months, we hope to create a new business plan with a new management team and additional capital resources. But, without additional capital and a new management team, we believe that we may not be able to continue to pursue our business operations. As a result of the foregoing, we will focus the Company’s efforts towards these objectives. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. We have had to limit our operations further due to our sole officer and director withdrawing his full-time attention to the Company’s business. Mr. Powderly has ceased operating this Company on a full-time basis. Our liquidity may be negatively impacted by the significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. Critical Accounting Policies and Estimates We believe that the following accounting policies are the most critical to aid you in fully understanding and evaluating this management discussion and analysis. Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We continually evaluate our estimates, including those related to bad debts, recovery of long-lived assets, income taxes, and the valuation of equity transactions. We base our estimates on historical experience and on various other assumptions that we believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Any future changes to these estimates and assumptions could cause a material change to our reported amounts of revenues, expenses, assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of the financial statements. 11 Revenue recognition We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured. For all revenue sources discussed below, in accordance with ASC 605-45 “Principal Agent Considerations”, we recognize revenue net of amounts retained by third party entities pursuant to revenue sharing agreements. Our specific revenue recognition policies are as follows: We recognize revenue from the acceptance of a home remodeling contract and the signing of the contract when the project is completed and collection is reasonably assured. Stock-based compensation We account for stock-based instruments issued to employees in accordance with ASC Topic 718. ASC Topic 718 requires companies to recognize in the statement of operations the grant-date fair value of stock options and other equity based compensation issued to employees. There were no options outstanding as of June 30, 2013. We account for non-employee share-based awards in accordance with ASC Topic 505-50. Recent Accounting Pronouncements In May2011, the FASB issued ASU 2011-04,“Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” (“ASU 2011-04”). This standard results in a common requirement between the FASB and the International Accounting Standards Board for measuring fair value and disclosing information about fair value measurements. ASU 2011-04 is effective for fiscal years and interim periods beginning after December15, 2011. The adoption of this accounting pronouncement did not have any effect on our financial position and results of operations. All other new accounting pronouncements issued but not yet effective or adopted have been deemed not to be relevant to us, hence are not expected to have any impact once adopted. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3. Quantitative and Qualitative Disclosures about Market Risk. Not required for smaller reporting companies. Item 4. Controls and Procedures. Evaluation of Disclosure Controls We carried out an evaluation, under the supervision and with the participation of our management, including our chief executive officer, of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the ‘‘Exchange Act’’). Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer’s management, including its principal executive officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Based upon our evaluation, our chief executive officer concluded that our disclosure controls and procedures are not effective, as of June 30, 2013, in ensuring that material information that we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms. During the assessment of the effectiveness of internal control over financial reporting as of June 30, 2013, our management identified the following material weaknesses: 1)we only have one officer and director and lack requisite U.S. generally accepted accounting principles (GAAP) expertise and experience., and 2) we failed to properly identify and record related party transactions in accordance with U.S. GAAP, as outlined further in Note 4 to the attached financial statements Both of these findings constitute a material weakness in our internal control over financial reporting. In order to mitigate the material weaknesses, we are searching for additional members to sit on our Board of Directors and be appointed as Officers of our Company. We may also engage an outside accounting firm to assist us in the preparation of our financial statements to ensure that these financial statements are prepared in conformity to U.S. GAAP. We believe that appointing additional members to the Board of Directors and hiring additional officers will allow us to improve our internal control over financial reporting. Also, if we decide to engage a U.S. GAAP consultant it will increase the possibility that a material misstatement of our annual or interim financial statements will not occur, and we will continue to monitor the effectiveness of this action and make any changes that our management deems appropriate. Until such time as we add members to our Board of Directors hire additional officers and/or hire the proper internal accounting staff with the requisite U.S. GAAP experience, however, it is unlikely we will be able to remediate the material weakness in our internal control over financial reporting. Changes in Internal Control over Financial Reporting There were no changes in our system of internal controls over financial reporting during the three months ended June 30, 2013 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 12 PART II – OTHER INFORMATION Item 1. Legal Proceedings. From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. Item 1A. Risk Factors. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities. There were no reportable events under this Item 3 during the quarterly period ended June 30, 2013. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information None. ITEM 6. EXHIBITS. Exhibit No. Description Section 302 Certification of Chief Executive Officer. Section 906 Certification of Chief Executive Officer. 101.INC* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document 101.LAB* XBRL Taxonomy Extension Labels Linkbase Document 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document In accordance with SEC Release 33-8238, exhibit 32.1 is being furnished and not filed. * Furnished herewith. XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INSPIRED BUILDERS, INC. Date: August22, 2014 By: /s/ Matt Nordgren Matt Nordgren Chief Executive Officer, Principal Accounting Officer and Director 14
